Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-22 in the reply filed on 11/13/2020 is acknowledged.  

Status of the Application
	Claims 1-27 are pending.  Claims 1, 3-19 and 22 are currently under examination.  Claims 2, 20, 21 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 01/23/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-19 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent 9,816,089 (herein after Patent ‘089).
The claims are drawn to a single-stranded oligonucleotide represented by the following formula (I): [Xz-L x]mX-Y-[Ly-Yz]n, wherein X is represented by Xb-Xa, 4-40 or 1-40 nucleotides respectively, wherein Xb bonds to Xa at the 5’end and Y bonds to Xa on the 3’ side, the sequence X contains an antisense sequence capable of hybridizing with a target RNA, wherein at least four contiguous nucleotides are recognized by RNase H, wherein Xb and Y hybridize. A further limitation of the claim recites the alternative “m represents 0 or 1” and when m represents 0, n represents 0 or 1. 
The claims is interpreted at a minimum, a single stranded oligonucleotide represented by:
 Xb – Xa - Y, 
[Xz-Lx]m and [Ly-Yz]n are not part of the structure since m can be 0 and n can be 0
Xb-Xa comprises an antisense sequence and 
Xb and Y hybridize (which is interpreted as hybridize to each other) 

Xz-Lx - Xb – Xa – Y or Xb – Xa – Y – Ly - Yz 
Xz  or Yz is an antisense when m is 1 and n is 0 (claim 14) or m is 0 and n is 1 (claim11)
Xb-Xa comprises an antisense sequence and 
Xb and Y hybridize (which is interpreted as hybridize to each other) 
The limitations above describe the structure as capable of forming a double stranded molecule wherein Xb contains nucleotides complementary to nucleic acid sequences of Y, thus forming a double stranded oligonucleotide connected by a hairpin nucleotide Xa and Xz is an antisense.
The limitations above describe the structure as capable of forming a double stranded molecule wherein Xb contains nucleotides complementary to nucleic acid sequences of Y, thus forming a double stranded oligonucleotide connected by a hairpin nucleotide Xa.
Thus for prior art purposes, the claimed oligonucleotide forms a double stranded structure as described above and any prior art with the same structure would anticipate the instant claims.
Patent ‘089 describes in col. 6 “(43)    (a) a double-stranded nucleic acid complex comprising a first nucleic acid strand annealed to a second nucleic acid strand, wherein: 
 (44)    the first nucleic acid strand (i) comprises nucleotides and optionally nucleotide analogs, and the total number of nucleotides and optionally nucleotide analogs in the first nucleic acid strand is from 8 to 100, (ii) comprises at least 4 consecutive 
Patent ‘089 describes a structure in Figure 5 b comprising an antisense strand, a loop region and a second strand that comprises a self-complementary strand having DNA and further another antisense strand having LNA and DNA. This structure meets the limitation of claims 11 or 14. 
	Patent ‘089 describes the strands as having modified nucleotides such as sugar modifications or phosphorothioate linkages in columns 3, 7-9 and 18 and illustrates the structure comprising a hairpin loop of DNA or RNA having 4 to 9 bases in Figures 5A or 5B and col. 25.  Columns 16-17 describes the first nucleic acid strand as being at least 8 and up to 100 and either strand can have at least four nucleotides cleaved by RNAse H an describe attaching functional moieties such as cholesterol or tocopherol (see column 11).
	Thus Patent ‘089 anticipates the instant claims.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-19 and 22 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-38 of co-pending Application No. 16/484,064.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are 
This is a provisional obviousness-type double patenting rejection.

Claims 1, 3-19 and 22 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-36 and 41-44 of co-pending Application No. 16/073,114.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: each are drawn to single stranded oligonucleotides comprising multiple antisense regions separated by a linking group.
This is a provisional obviousness-type double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635